 



Exhibit 10.1
NAVARRE CORPORATION
7400 49th Avenue North
New Hope, Minnesota 55428-4258
[NAME]
     Re: Navarre Corporation Stock Option Acceleration effective March 20, 2006
      This letter agreement (this “Agreement”) is being entered into by and
between you and Navarre Corporation, a Minnesota corporation (the “Company”), in
connection with certain of your outstanding options to purchase shares of the
Company’s common stock (each, an “Underwater Stock Option”) previously granted
to you pursuant to the Company’s 1992 Stock Option Plan and the 2004 Stock Plan,
as applicable (each, a “Plan”), as identified on Exhibit A attached hereto,
which are currently underwater.
      The Compensation Committee and the Board of Directors of the Company have
determined to fully accelerate the vesting of each Underwater Stock Option
listed on Exhibit A so that each Stock Option is exercisable in its entirety on
and after March 20, 2006. As a condition of acceleration, the Company is
requiring each executive officer and non-employee director of the Company to
agree to refrain from selling, transferring, pledging, or otherwise disposing of
any shares of the Company’s common stock acquired upon any exercise of an
Underwater Stock Option (other than sales by the holder to fund the exercise
price of the Underwater Stock Option or to satisfy minimum statutory withholding
on such an exercise, in each case in accordance with the applicable Plan and the
Company’s existing policies and procedures) until the date on which the exercise
would have been permitted under the Underwater Stock Option’s pre-acceleration
vesting terms or, if earlier, the date of the officer’s termination of
employment or the director’s termination of service with the Company (the
“Lock-up Restrictions”).
      Therefore, in order to induce the Company to accelerate the Underwater
Stock Options, the undersigned hereby agrees, for the benefit of the Company,
that the undersigned will adhere to the Lock-up Restrictions.
      The undersigned hereby represents and warrants that he or she has full
power and authority to enter into this Agreement, and that, upon request, the
undersigned will execute any additional documents necessary or desirable in
connection with the enforcement of this Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors, and assigns of the undersigned.
      This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
instrument.

        Navarre Corporation   [Name] By:  

 
         

 
      Signature        

 
Date

 



--------------------------------------------------------------------------------



 



Exhibit A

                          Original Exercise   Number of Shares   Exercise Price
Per Option #   Grant Date   Date   of Common Stock   Share
 
               
 
               
 
               
 
               
 
               

 